EXHIBIT 10.3

 

SAREPTA THERAPEUTICS, INC.

 

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

This Change in Control and Severance Agreement (the "Agreement") is made and
entered into by and between [●] (the "Executive") and Sarepta Therapeutics, Inc.
(the "Company"), effective as of the latest date set forth by the signatures of
the parties hereto below (the "Effective Date").

R E C I T A L S

 

A.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in
control.  The Board of Directors of the Company (the "Board") recognizes that
such consideration as well as the possibility of an involuntary termination or
reduction in responsibility in connection with •a change in control can be a
distraction to Executive and can cause Executive to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of such an event.

 

B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive's
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control (as defined below).

 

C.The Board believes that it is imperative to provide Executive with severance
benefits upon certain terminations of Executive's service to the Company
following a Change in Control that enhance Executive's financial security and
provide incentive and encouragement to Executive to remain with the Company
notwithstanding the possibility of such an event.

 

D.Certain capitalized terms used in this Agreement are defined in Section 6
below.

The parties hereto agree as follows:

1.Term of Agreement.  This Agreement shall become effective as of the Effective
Date and terminate upon the date that all obligations of the parties hereto with
respect to this Agreement have been satisfied.

 

2.At-Will Employment.   The Company and Executive acknowledge that Executive's
employment is and shall continue to be "at-will," as defined under applicable
law.  Executive's employment may terminate at any time for any reason, and in
case of termination, Executive shall not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement and/or
the Severance Agreement (as defined herein).

 

1

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

3.Covered Termination During a Change in Control Period.  If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive delivers to the Company a general release of claims in a form
acceptable to the Company (the "Release of Claims") that becomes effective and
irrevocable within sixty (60) days following such Covered Termination, then in
addition to any accrued but unpaid salary, bonus, vacation and expense
reimbursement payable in accordance with applicable law, the Company shall
provide Executive with the following:

 

(a)Severance.  Executive shall be entitled to receive an amount equal to
eighteen (18) months of Executive's base salary at the rate in effect
immediately prior to Executive's termination of employment payable in a cash
lump sum, less applicable withholdings, as soon as administratively practicable
following the date the Release of Claims is not subject to revocation and, in
any event, within sixty (60) days following the date of the Covered Termination.

 

(b)Bonus.  Executive shall be entitled to receive an amount equal to one hundred
percent (100%) of Executive's annual target bonus assuming achievement of
performance goals at one hundred percent (100%) payable in a cash lump sum, less
applicable withholdings, as soon as administratively practicable following the
date the Release of Claims is not subject to revocation and, in any event,
within sixty (60) days following the date of the Covered Termination.

 

(c)Equity Awards.  Each outstanding equity award, including, without limitation,
each stock option and restricted stock award, held by Executive shall
automatically become vested and, if applicable, exercisable and any forfeiture
restrictions or rights of repurchase thereon shall immediately lapse, in each
case, with respect to one hundred percent (100%) of shares subject thereto. The
Executive hereby agrees and acknowledges that the accelerated vesting provided
for in this Section 3(c) may result in all or a portion of the Executive’s stock
options that are intended to qualify as an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended, if any, to cease
to qualify as “incentive stock options”.

 

(d)Continued Healthcare. If Executive is eligible for and elects to receive
continued healthcare coverage pursuant to the provisions of COBRA, the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive's covered dependents through the earlier of (i) the eighteen (18)
month anniversary of the date of Executive's termination of employment and (ii)
the date Executive and Executive's covered dependents, if any, become eligible
for healthcare coverage under another employer's plan(s).  After the Company
ceases to pay premiums pursuant to the preceding sentence, Executive may, if
eligible, elect to continue healthcare coverage at Executive's expense in
accordance with the provisions of COBRA.

 

2

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

4.Other Terminations.  If Executive's service with the Company is terminated by
the Company or by Executive for any or no reason other than as a Covered
Termination during a Change in Control Period, then Executive shall not be
entitled to any benefits hereunder other than accrued but unpaid salary, bonus,
vacation and expense reimbursement in accordance with applicable law and to
elect any continued healthcare coverage as may be required under COBRA or
similar state law.

 

5.Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise ("Payment") would (a) constitute a "parachute
payment" within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the "Code"), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion of the Payment may be taxable under
Section 4999 of the Code. The accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations.  The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder.  The accounting firm shall provide its calculations to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive's right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.  Any
reduction in payments and/or benefits pursuant to this Section 5 will occur in
the following order: (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
payable to Executive.

 

6.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

 

(a)Cause.  "Cause" means (i) any material act of theft or fraud made by
Executive in connection with Executive's responsibilities as an employee; (ii)
Executive's conviction of, or plea of nolo contendere to, a felony or any crime
involving fraud, embezzlement or any other act of moral turpitude; (iii)
Executive's willful material misconduct with respect to any material aspect of
the business of the Company; (iv) Executive's unauthorized  use or disclosure of
any proprietary information or trade secrets of the Company or any other party
to whom Executive owes an obligation of nondisclosure as a result of Executive's
relationship with the Company; (v) Executive's willful breach of any obligations
under any written agreement or covenant with the Company; or (vi) Executive's
failure to perform his or her employment duties after Executive has received a
written notice from the Company which specifically sets forth the factual basis
for the Company's belief that Executive has not substantially performed his or
her duties, and which Executive fails to cure to the Company's satisfaction
within ten (10) business days after receiving such notice.

3

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

(b)Change in Control.  “Change in Control” means the occurrence of any of the
following events:

(i)Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group ("Person"), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than fifty percent
(50%) of the total voting power of the stock of the Company; provided, however,
that for purposes of this subsection (i), the acquisition of additional stock by
any one Person, who is considered to own more than fifty percent (50%) of the
total voting power of the stock of the Company will not be considered a Change
in Control; or

(ii)Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Securities Exchange Act of
1934, as amended, a change in the effective control of the Company which occurs
on the date that a majority of members of the Board is replaced during any
twelve (12) month period by members of the Board whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election. For purposes of this subsection (ii), if any Person
is considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

(iii)Change in Ownership of a Substantial Portion of the Company's Assets. A
change in the ownership of a substantial portion of the Company's assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company's assets: (A) a transfer to an entity that is controlled
by the Company's shareholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company's
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

4

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

Further and for the avoidance of doubt, a transaction shall not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company's incorporation, or (ii) its sole purpose is to create a holding company
that shall be owned in substantially the same proportions by the persons who
held the Company's securities immediately before such transaction.

 

(c)Change in Control Period.  "Change in Control Period" means the twelve (12)
month period of time commencing upon a Change in Control.

 

(d)Constructive Termination.  "Constructive Termination" means Executive's
resignation from employment with the Company within ninety (90) days after the
occurrence of one or more of the following conditions without Executive's
consent:  (i) a material diminution in Executive's authority, duties, or
responsibilities;  (ii) a material diminution in Executive's base salary, other
than a diminution ratably applied to other senior executives of the Company;
(iii) a material change in the geographic location at which Executive must
perform Executive's services hereunder (which shall in no event include a
relocation of Executive's office which results in an increased commuting
distance from Executive's home to the office of less than thirty (30) miles); or
(iv) any other action or inaction that constitutes a material breach of this or
any written agreement or covenant between Executive and the Company by the
Company; and which, in the case of any of the foregoing, continues uncured by
the Company beyond thirty (30) days after Executive has provided the Company
written notice that Executive believes in good faith that such condition giving
rise to such claim of Constructive Termination has occurred.  Any such notice
shall be provided to the Company within thirty (30) days following the initial
occurrence of the condition or event giving rise to Constructive Termination.

 

(e)Covered Termination.  "Covered Termination" shall mean Executive's
Constructive Termination or the termination of Executive's employment by the
Company other than for Cause.

 

7.Successors.

 

(a)Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term "Company" shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

5

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

8.Notices.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one (1) day following mailing via Federal Express or similar
overnight courier service.  In the case of Executive, mailed notices shall be
addressed to Executive at Executive's home address that the Company has on file
for Executive.  In the case of the Company, mailed notices shall be addressed to
its corporate headquarters, 215 First Street, Cambridge, MA 02142, and all
notices shall be directed to the attention of its Chief Financial Officer and
the Senior Director, Human Resources.

 

9.Confidentiality; Non-Solicitation.

 

(a)Confidentiality. While Executive is employed by the Company, and thereafter,
Executive shall not directly or indirectly disclose or make available any
Confidential Information (as defined in the Confidential Proprietary Rights and
Non-Disclosure Agreement between Executive and the Company dated [●] (the
“Confidentiality Agreement” attached hereto as Exhibit A)) disclosed to
Executive or known by Executive as a consequence of or through his or her
relationship with the Company.  During Executive’s employment and following the
termination of Executive's employment with the Company, Executive shall continue
to be subject to any and all confidentiality and intellectual property
agreements between Executive and the Company, including, without limitation, the
Confidentiality Agreement, (collectively, the "Confidential  Information
Agreements").

 

For the avoidance of doubt, this Agreement does not prohibit or restrict
Executive from lawfully (A) communicating or cooperating with, providing
relevant information to, or otherwise assisting in an investigation by any
governmental or regulatory body or official(s) or self-regulatory organization
regarding a possible violation of any federal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission; (B) filing an
administrative complaint with the Equal Employment Opportunity Commission, U.S.
Department of Labor, National Labor Relations Board, or other federal, state or
local agency responsible for administering fair employment, wage-hour, labor and
other employment laws and regulations; (C) cooperating in an investigation, or
responding to an inquiry from any such agency; or (D) testifying, participating
in, or otherwise assisting in an action or proceeding relating to a possible
violation of any such law, rule or regulation; provided, however, that Executive
agrees that, to the maximum extent permitted by law, the Executive waives any
claim for individual monetary relief in connection with any such action,
investigation or proceeding.

 

(b)Non-Disparagement. Executive also agrees not to disparage, criticize or
defame the Company, its affiliates and their respective affiliates, directors,
officers, agents, partners, stockholders, individuals who are known by Executive
to be employees of the Company, products, services, technology or business,
either publicly or privately; provided however, nothing in this Section shall
have application to any evidence or testimony required by any court, arbitrator
or government agency or to any truthful statements necessary in any litigation
regarding the enforcement of this Agreement.

 

(c)Non-Solicitation. Executive acknowledges and agrees that the Company has
invested substantial time, money and resources in the development of its
Confidential

6

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

Information (as defined in the Executive’s Confidentiality Agreement) and the
development and retention of its customers, clients, collaborators, and
employees.  Executive further acknowledges that during the course of his/her
employment, he/she may be introduced to customers, clients, and collaborators of
the Company, and agrees that any “goodwill” associated with any customer,
client, or collaborator belongs exclusively to the Company.  In recognition of
the foregoing, Executive specifically acknowledges and agrees that while he/she
is employed by the Company and for a period of one (1) year after termination of
such employment (for any reason, whether voluntary or involuntary) Executive
will not directly or indirectly in any position or capacity engage in the
following activities for himself/herself or for any other person, business,
corporation, partnership or other entity:

 

(i)call upon, solicit, divert, or accept, or attempt to solicit or divert any of
the Company’s business or prospective business from any of the Company’s
customers, clients, collaborators, or prospective customers, clients or
collaborators with whom Executive had contact or whose dealings with the Company
Executive coordinated or supervised or about whom Executive obtained
Confidential Information (as defined in the Executive’s Confidentiality
Agreement), at any time during the two (2) year period prior to the termination
of Executive’s employment, unless Executive obtains prior written consent of the
Company;  or

(ii)request, solicit, induce, hire (or attempt or assist in doing any of these
actions) any employee or other person (including consultants) who may have
performed work or services for the Company within one (1) year prior to the
termination of Executive’s employment with the Company to perform work or
services for any person or entity other than the Company.

EXECUTIVE ACKNOWLEDGES THAT THESE RESTRICTIONS SHALL APPLY AND BE BINDING
REGARDLESS OF CHANGES IN EXECUTIVE’S POSITION, DUTIES, GEOGRAPHIC LOCATION,
RESPONSIBILITIES OR COMPENSATION DURING HIS/HER EMPLOYMENT.

 

(d)Remedies.  Executive acknowledges and agrees that the provisions of this
Agreement are of a special and unique nature, the loss of which cannot be
accurately compensated for in damages by an action at law, and that the breach
or threatened breach of this Agreement by the Executive or any of his or her
representatives would cause the Company and its affiliates irreparable harm and
that money damages would not be an adequate remedy.  Executive agrees on behalf
of him or herself and his or her representatives that the Company (and its
affiliates) shall be entitled to  equitable relief, including, without
limitation, an injunction or injunctions (without the requirement of posting a
bond, other security or any similar requirement or proving any actual damages),
to prevent breaches or threatened breaches of this Agreement by Executive or any
of his or her representatives and to specifically enforce the terms and
provisions of this Agreement, this being in addition to any other remedy to
which the Company (or its affiliates) may be entitled at law or in equity.

 

7

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

(e)Survival of Provisions.  The provisions of this Section 9 shall survive the
termination or expiration of the applicable Executive's employment with the
Company and shall be fully enforceable thereafter.  If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 9 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

 

(f)DTSA Notice. Nothing in this Agreement is intended to interfere with or
discourage Executive from communicating with government agencies about possible
violations of law or otherwise providing information to government agencies or
participating in government agency investigations or proceedings. Executive is
not required to notify the Company of any such communications; provided however,
that nothing herein authorizes the disclosure of information Executive obtained
through a communication that was subject to the attorney-client privilege.
Further, Executive is hereby advised in accordance with the Defend Trade Secrets
Act of 2016 that Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.

 

Executive is further notified that if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secrets to Executive’s attorney and use the trade
secret information in the court proceeding only if Executive: (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.

 

10.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation  of this
Agreement, Executive's employment, or the termination  of Executive's
employment, shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in Boston,
Massachusetts, conducted by Judicial Arbitration and Mediation Services, Inc.
("JAMS") under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative
proceeding.  The arbitrator shall:  (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (ii) issue a written arbitration decision, to
include the arbitrator's essential findings and conclusions and a statement of
the award. The arbitrator shall be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law.  The
Company shall pay all JAMS' arbitration fees in excess of the amount of court
fees that would be required if the dispute were decided in a court of law.
Nothing in this Agreement is intended to prevent either Executive or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Notwithstanding the foregoing, Executive
and the Company each have the right to resolve any issue or dispute over
intellectual property rights or the Executive’s obligations under Section 9 of
this Agreement by Court action instead of arbitration.

8

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

 

11.Miscellaneous Provisions.

 

(a)Section 409A.

(i)General.  It is intended that the provisions of this Agreement comply with,
or be exempt from, Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Section 409A”), and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.  Notwithstanding the foregoing,
the Company shall have no liability with regard to any failure to comply with
Section 409A.  If, under this Agreement, an amount is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

(ii)Separation from Service.  Notwithstanding  any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
shall be payable pursuant to Section 3 unless Executive's termination of
employment constitutes a "separation from service" with the Company within the
meaning of Section 409A and the Department of Treasury regulations and other
guidance promulgated thereunder ("Separation from Service") and, except as
provided under Section 1l(a)(iii) of this Agreement, any such amount shall not
be paid, or in the case of installments, commence payment, until the sixtieth
(60th) day following Executive's  Separation from Service.  Any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive's Separation from Service but for the preceding
sentence shall be paid to Executive on the sixtieth (60th) day following
Executive's Separation from Service and the remaining payments shall be made as
provided in this Agreement.

(iii)Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his/her separation from service
to be a "specified employee" for purposes of Section 409A(a)(2)(B)(i) of the
Code, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive's benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of the
Executive's Separation from Service or (b) the date of Executive's death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 1l
(a)(iii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.

(iv)Expense Reimbursements.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable to Executive pursuant to this Agreement shall be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive's right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

9

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

(b)Confidentiality of this Agreement. Executive understands and agrees that, to
the extent permitted by law and except as otherwise permitted by Sections 9(a)
or (f) of this Agreement, the terms and contents of this Agreement, and the
contents of the negotiations and discussions resulting in this Agreement, shall
be maintained by Executive in confidence and shall not be disclosed to any third
party, provided however, that Executive may disclose the terms and contents of
this Agreement to his/her spouse and legal and financial advisors on condition
that those parties agree not disclose same to others or to enforce the
Executive’s rights under this Agreement.

(c)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(d)Whole Agreement.  This Agreement, the Confidential Information Agreement, and
that certain Severance Agreement, by and between the Company and the Executive,
dated as of the date hereof, (the “Severance Agreement”) represent the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior arrangements and understandings regarding same,
including, without limitation, any accelerated vesting provisions of Executive's
offer letter agreement, employment agreement and/or stock option agreement.

(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. The parties agree that any court action or proceeding authorized
by this Agreement may only be brought in the state or federal courts located in
the Commonwealth of Massachusetts.

(f)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

(Signature page follows)

10

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

SAREPTA THERAPEUTICS, INC.

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

EXECUTIVE

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

11

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

Exhibit A

 

Confidential Proprietary Rights and Non-Disclosure Agreement between Executive

and the Company dated [●]

12